317 F.3d 1269
BELLSOUTH TELECOMMUNICATIONS, INC., Plaintiff-Counter-Defendant-Appellant-Cross-Appellee,United States of America, Intervenor-Appellant,v.MCIMETRO ACCESS TRANSMISSION SERVICES, INC., Defendant-Counter-Claimant-Appellee,Georgia Public Service Commission, Robert B. Baker, Jr., in his official capacity as Chairman, et al., Defendants-Appellees-Cross-Appellants.BellSouth Telecommunications, Inc., Plaintiff-Counter-Defendant-Appellant-Cross-Appellee,United States of America, Intervenor-Appellant,v.WorldCom Technologies, Inc., a successor in interest to MFS Intelenet of Georgia, Inc., Defendant-Counter-Claimant-Appellee,E. Spire Communications, Inc., formerly known as American Communications Services, Inc., Nextlink Georgia, Inc., Teleport Communications Atlanta, Inc., Defendants-Appellees,Georgia Public Service Commission, Robert B. Baker, Jr., in his official capacity as Chairman, et al., Defendants-Appellees-Cross-Appellants.
No. 00-12809.
No. 00-12810.
United States Court of Appeals, Eleventh Circuit.
January 10, 2003.

Michael E. Brooks, Kilpatrick Stockton, LLP, Robert David Powell, Atlanta, GA, Mark B. Stern, Washington, DC, Michael K. Kellogg, Sean A. Lev, Aaron M. Panner, Kellogg, Huber, Hansen, Todd & Evans, P.L.L.C., Charles W. Scarborough, U.S. Dept. of Justice, Civ. Div., App. Staff, Washington, DC, for BellSouth & U.S.
Brian J. Leske, WorldCom, Inc., Washington, DC, Kennard B. Woods, Roswell, GA, Teresa Wynn Roseborough, Haley B. Riddle, David Isaac Adelman, Carla W. McMillian, Sutherland, Asbill & Brennan, LLP, Thomas K. Bond, c/o GA Pub. Serv. Comm., Harold D. Melton, GA Dept. of Law, John W. Sandifer, Gerry, Friend & Sapronov, LLP, Daniel Stephen Walsh, Office of Consumer Affairs, Suzanne W. Ockleberry, Charles V. Gerkin, Jr., Atlanta, GA, Darryl M. Bradford, John J. Hamill, Jenner & Block, Chicago, IL, Newton M. Galloway, Smith, Dean Richard Fuchs, Galloway, Lyndall & Fuchs, LLP, Griffin, GA, for Defendants.
C. LeeAnn McCurry, William N. Withrow, Jr., Troutman Sanders, Atlanta, GA, for Intervenor.
Appeals from the United States District Court for the Northern District of Georgia (Nos. 99-00248-CV-JOF-1, 99-00249-CV-JOF-1); J. Owen Forrester, Judge.
Before EDMONDSON, Chief Judge, and TJOFLAT, ANDERSON, BIRCH, BLACK, CARNES, BARKETT, MARCUS and WILSON, Circuit Judges.*

BY THE COURT:

1
Appellees MCImetro Access Transmission Services and WorldCom Technologies, Inc.'s motion for clarification of this Court's November 15, 2002, Order, which is construed as a motion to dismiss No. 00-12810, including the United States of America's appeal and the cross-appeal of the Georgia Public Service Commission, et al., as moot, is GRANTED. This order does not affect No. 00-12809.



Notes:


*
 Judges Dubina and Hull did not participate